Citation Nr: 1629168	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  08-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of VA benefits which were terminated from December 27, 2001, to April 13, 2004, due to the Veteran's status as a fugitive felon.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) as a result of a December 2005 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's VA compensation was terminated from December 27, 2001, to April 13, 2004, because he had been a fugitive felon, wanted by the Alameda County Sherriff's Office due to an outstanding warrant for possession of a controlled substance.

This case has been before the Board on several occasions, the last time in September 2015.  The Board determined that disability compensation benefits had been correctly terminated from December 27, 2001, through April 13, 2004, due to the Veteran's fugitive felon status, and denied the appeal.  In April 2016, pursuant to a joint motion of the Veteran and the VA, the United States Court of Appeals for Veterans Claims vacated the Board's September 2015 decision and remanded the case for readjudication in accordance with the joint motion.  


FINDING OF FACT

The evidence is in equipoise as to whether or not the Veteran was a fugitive felon during the period from December 27, 2001, through April 2, 2004.  


CONCLUSION OF LAW

The Veteran has met the criteria for restoration of VA benefits from December 27, 2001, through April 13, 2004.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5313B (West 2014); 38 C.F.R. §§ 3.102, 3.655 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

During the August 2009 hearing before the undersigned Veterans Law Judge, the Veteran argued that he was entitled to full restoration of VA disability benefits on the grounds that the arrest warrant had been issued in error.  After reviewing the evidence of record, the Board agrees.

Effective December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976.  That act provides that a Veteran eligible for compensation may not be paid benefits for any period during which he is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or (B) violating a condition of probation or parole imposed for commission of a felony under federal or state law.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.655 (2015).  The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665 (2015).  

While fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  

The fact that a warrant has been dismissed, recalled, invalidated, quashed, annulled, set aside, or otherwise cleared does not mean that no action is required on the fugitive referral, unless it has been established that the warrant was cleared effective on or before the date the beneficiary went into fugitive status.  VA ADJUDICATION AND PROCEDURES MANUAL REWRITE (M21-1MR), pt. X, ch. 16.2.  

In most cases in which a warrant is dismissed, recalled, invalidated, or quashed, there was still a valid warrant in effect from the date issued through the date the warrant was cleared.  VA benefits are subject to adjustment from the warrant date, or effective date of the law, until the recall, dismissal, invalidation, or quash date.  VA ADJUDICATION AND PROCEDURES MANUAL REWRITE (M21-1MR), pt. X, ch. 16.2.  

In sum, clearing , recalling, or quashing the warrant will not suffice unless that occurred prior to the VA having recognized the Veteran as a fugitive felon.  The Veteran will still have been a fugitive felon for that period before the warrant was quashed, and beginning when the warrant was issued.  Therefore, an effort would have to be made to have a court order that the warrant is nunc pro tunc effective December 27, 2001.  The term nunc pro tunc means "now for then," and is essentially a statement by the court that the warrant is effectively quashed starting on December 27, 2001, the commencement date of VA's fugitive felon program.  The same result can be gained by having the court rule that the warrant was quashed ab initio which means that it was quashed "from the start."  VA ADJUDICATION AND PROCEDURES MANUAL REWRITE (M21-1MR), pt. X, ch. 16.2. 

The Alameda County Sheriff's Office reported that from September 10, 1997, through February 9, 1999, the Veteran was incarcerated for 169 non-consecutive days.  

A printout from the Municipal Court for the County of Alameda, State of California, dated May 18, 1999, shows that following a plea of nolo contendre, the Veteran was convicted of possession of a controlled substance.  A bench warrant was issued for his arrest.  

In July 2000, the Veteran informed VA that he had been released from the Marion County jail and that the charges had been dismissed.  

Effective December 27, 2001, the VA revised its law to prohibit the payment of VA benefits to fugitive felons.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.655 (2015).  

In a letter, dated May 27, 2003, VA informed the Veteran that it had been advised by law enforcement authorities that he had been identified as a fugitive felon, because he was the subject of an outstanding warrant.  VA acknowledged that such a situation could be the result of a record keeping problem and that no action would be taken to adjust the Veteran's VA benefits for at least 60 days.  That period was to give the Veteran an opportunity to clear the warrant with the agency that issued it or advise VA if he had been wrongly identified.  

In a letter, dated August 19, 2003, the VA informed the Veteran that effective December 27, 2001, his VA payments were being terminated due to his status as a fugitive felon.  

A printout, dated April 2, 2004, shows that the Alameda County Superior Court ordered a recall of the Veteran's arrest warrant. 

A printout, dated December 31, 2013, shows that the Alameda County Superior Court set aside the Veteran's nolo contendre plea, accepted the Veteran's not guilty plea, and dismissed the charge of conviction of a controlled substance.  

A printout, dated November 21, 2014, shows that the Alameda County Superior Court reduced the Veteran's possession of a controlled substance charge to a misdemeanor, effective December 31, 2013, nunc pro tunc.  

The RO contacted the Alameda County Sherriff's Department to clarify the status of the Veteran's warrant and was informed that the warrant had been in force from May 18, 1999, to April 14, 2004, when it was declared invalid.  

The record is negative for definitive information showing that the Veteran's arrest warrant was cleared back to the date it was issued, May 18, 1999 or to December 27, 2001, the effective date of the change in the VA law.  However, the information that it was recalled in April 2004 shows that it had no effect after April 2004.  Combined with evidence that the charge was reduced to a misdemeanor, effective December 31, 2013, nunc pro tunc, suggests that the felony warrant was reduced to a misdemeanor warrant retroactive to its date of issue, or nunc pro tunc.  Therefore, the warranted, which appears to have been in effect from December 2001 to April 2004, was reduced from the beginning of the warrant to a misdemeanor warrant rather than a felony warrant.  The Board finds no evidence of record that the Veteran's charge of possession of a controlled substance was a high misdemeanor which would be a felony offense under federal law.  Indeed, the reduction from a felony warrant to a misdemeanor warrant and ultimately dismissal weighs against a finding of a high misdemeanor.  

Accordingly, the Board finds that the evidence is against a finding that the Veteran was a fugitive felon for the period from December 27, 2001, through April 14, 2014, as the evidence shows that it is at least as likely as not that the warrant was reduced to a misdemeanor warrant nunc pro tunc, or from the date it was issued  At the very least, there is an approximate balance of evidence both for and against the claim for restoration of benefits.  Therefore, the reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, the Veteran's VA benefits are restored from December 27, 2001, to April 14, 2014.  


ORDER

Not having been found to be a fugitive felon, restoration of the Veteran's VA benefits from December 27, 2001, to April 13, 2004, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


